Case 1:21-cv-01236-JPH-TAB Document 4 Filed 07/18/21 Page 1 of 5 PageID #: 23




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

JOHN GATES,                                       )
                                                  )
                              Plaintiff,          )
                                                  )
                         v.                       )   No. 1:21-cv-01236-JPH-TAB
                                                  )
BAILEY MARTIN SPA District 4A, in her             )
individual capacity,                              )
JENNIFER SIMS Supervisor Parole Dist.             )
4A, in her individual capacity,                   )
MARK SEVIER Warden, NCCF,                         )
                                                  )
                              Defendants.         )

                                            ORDER

      Plaintiff, John Gates, is a prisoner at New Castle Correctional Facility.

See dkt. 1. Mr. Gates filed this 42 U.S.C. § 1983 action alleging that his

constitutional rights were violated when his parole was revoked after he

attended and worked at a church. See id. He has also filed a motion for leave

to proceed in forma pauperis. Dkt. [2].

                    I.         Motion to Proceed In Forma Pauperis

      Mr. Gates' motion to proceed in forma pauperis, dkt. [2], is GRANTED to

the extent that he is assessed an initial partial filing fee of $10.16. See 28

U.S.C. § 1915(b)(1). He shall have through August 13, 2021, to pay this initial

partial filing fee to the clerk of the district court.

      Mr. Gates is informed that after the initial partial filing fee is paid, he will

be obligated to make monthly payments of 20 percent of the preceding month's

income each month that the amount in his account exceeds $10.00, until the


                                              1
Case 1:21-cv-01236-JPH-TAB Document 4 Filed 07/18/21 Page 2 of 5 PageID #: 24




full filing fee of $350.00 is paid. 28 U.S.C. § 1915(b)(2). After the initial partial

filing fee is received, a collection order will be issued to Mr. Gates and to his

custodian.

                          II.    Screening the Complaint

   A. Screening standard

      Because Mr. Gates is a prisoner as defined by 28 U.S.C. § 1915A(c), the

Court must screen his complaint under 28 U.S.C. § 1915A(b). Under this

statute, the Court must dismiss a complaint or any claim within a complaint

which "(1) is frivolous, malicious, or fails to state a claim upon which relief may

be granted; or (2) seeks monetary relief from a defendant who is immune from

such relief." 28 U.S.C. § 1915A(b). In determining whether the complaint

states a claim, the Court applies the same standard as when addressing a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v.

Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

      [the] complaint must contain sufficient factual matter, accepted as
      true, to state a claim for relief that is plausible on its face. A claim
      has facial plausibility when the plaintiff pleads factual content that
      allows the court to draw the reasonable inference that the
      defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

   B. The complaint

      The complaint names three defendants: (1) Parole Officer Bailey Martin;

(2) Parole Supervisor Jennifer Sims; and (3) New Castle Correctional Facility


                                          2
Case 1:21-cv-01236-JPH-TAB Document 4 Filed 07/18/21 Page 3 of 5 PageID #: 25




Warden Mark Sevier. See dkt. 1. Mr. Gates, a convicted sex offender on state

parole, alleges that the defendants violated his First Amendment rights by

refusing to allow him to work at and worship at a church due to his parole

conditions. Id. at 7. Mr. Gates' parole was revoked when he continued to

frequent the church. Id. Mr. Gates also alleges that the defendants' actions

violated Indiana's Religious Freedom Restoration Act. Id. at 5.

      Mr. Gates seeks a declaratory judgment, injunctive relief, monetary

damages, and the resignation or reassignment of Ms. Martin. Id. at 8.

   C. Discussion of claims

      "To state a claim under § 1983, a plaintiff must allege a violation of a

right secured by the Constitution and laws of the United States, and must

show that the alleged deprivation was committed by a person acting under

color of state law." L.P. v. Marian Catholic High Sch., 852 F.3d 690, 696 (7th

Cir. 2017) (internal quotation omitted).

      Mr. Gates does not allege that Ms. Sims was personally involved with the

alleged constitutional deprivations. A plaintiff "only may bring a § 1983 claim

against those individuals personally responsible for the constitutional

deprivation." Doyle v. Camelot Care Centers, Inc., 305 F.3d 603, 614 (7th Cir.

2002). "[A] plaintiff may not rely on the doctrine of respondeat superior to hold

supervisory officials liable for the misconduct of their subordinates." Id. Thus,

any claim against Ms. Sims must be dismissed for failure to state a claim.

      Although Mr. Gates names Warden Sevier as a defendant, he makes no

factual allegations against him. "Individual liability under § 1983 . . . requires

                                           3
Case 1:21-cv-01236-JPH-TAB Document 4 Filed 07/18/21 Page 4 of 5 PageID #: 26




personal involvement in the alleged constitutional deprivation." Colbert v. City

of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (internal quotation omitted).

Because Mr. Gates has made no factual allegations against Warden Sevier, all

claims against him are dismissed for failure to state a claim upon which relief

can be granted.

      Liberally construed, the allegations in the complaint are sufficient to

plausibly assert (1) a § 1983 claim for First Amendment violations; and (2) a

state-law Religious Freedom Restoration Act claim. See United States v. Israel,

317 F.3d 768 (7th Cir. 2003). Those claims shall proceed against Bailey

Martin. See Mays v. Johnson, No. 20-2750, 2021 WL 2623426, at *2 (7th Cir.

June 25, 2021) (applying a "functional approach" to decide whether parole

officer is entitled to absolute immunity).

      No other claims or defendants have been identified in the complaint.

Should Mr. Gates believe that the Court has overlooked a claim or defendant,

he shall have through August 13, 2021, to identify those omissions to the

Court.

                             III.   Issuance of Process

      The clerk is directed under Federal Rule of Civil Procedure 4(c)(3) to

issue process to Bailey Martin in the manner specified by Rule 4(d). Process

shall consist of the complaint, dkt. 1, applicable forms (Notice of Lawsuit and

Request for Waiver of Service of Summons and Waiver of Service of Summons),

and this Order.




                                         4
Case 1:21-cv-01236-JPH-TAB Document 4 Filed 07/18/21 Page 5 of 5 PageID #: 27




      The clerk is directed to terminate Jennifer Sims and Mark Sevier as

defendants on the docket.

SO ORDERED.

Date: 7/16/2021



Distribution:

JOHN GATES
112294
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Bailey Martin
Evansville Parole District #4A
5603 Highway 41 N.
Evansville, IN 47711




                                      5
